DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/1/2019, wherein:
Claims 1-3 are currently pending and have been examined.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a card reader for reading credit card information” in claim 1;
“an encryption device for encrypting credit card information” in claim 1; 
“a monitoring device for monitoring gaming information” in claim 1;
“a mechanism for selecting a wager” in claim 1;
“means for choosing an amount to be wagered” in claim 1;
“an encryption device for encrypting wager information and the amount to be wagered” in claim 1;
“means for combining the encrypted wager information, the amount to be wagered, and the credit card information” in claim 1; and
“an authorization device for transmitting the encrypted wager information” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof is as follows:
 “a card reader for reading credit card information” in claim 1, is described in specification as “card reader 20”; 
“an encryption device for encrypting credit card information” in claim 1, is described in the specification as “encryption device 22”; 
“a monitoring device for monitoring gaming information” in claim 1, is described in the specification as “monitoring unit 30, such as a television, personal computer, or smart phone”;
“a mechanism for selecting a wager” in claim 1, is described in the specification as “mechanism 40 for selecting a wager”; 
“means for choosing an amount to be wagered” in claim 1 is described in the specification as “means for choosing an amount to be wagered, such as a choice selecting device provided in a virtual reality headset”;  
“an encryption device for encrypting wager information and the amount to be wagered” in claim 1, is described in the specification as “encryption device 70”.
“means for combining the encrypted wager information, the amount to be wagered, and the credit card information” in claim 1 is described in the specification as “means 80 for combining the encrypted wager information, the amount to be wagered, and the credit card information to provide encrypted wager information, such as conventional computer information processing hardware and/or software”; and
“an authorization device for transmitting the encrypted wager information” is described in the specification as “an authorization device 90 for transmitting the encrypted wager information to a remote destination”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Independent claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following limitations are recited within the specification without provision for any structural details or any explanation of their meaning, which makes it unclear what claim limitations actually are.  The drawings show the following limitations as part of the integrated gaming feature device and do not provide any additional guidance.  Based on the applicant's specification, one of ordinary skill in the art would not know how to configure the system to incorporate these features:
“an integrated feature device” in claim 1;
“a card reader for reading credit card information” in claim 1;
“an encryption device for encrypting credit card information” in claim 1; 
“a mechanism for selecting a wager” in claim 1;
“means for choosing an amount to be wagered” in claim 1;
“an encryption device for encrypting wager information and the amount to be wagered” in claim 1;
“means for combining the encrypted wager information, the amount to be wagered, and the credit card information” in claim 1; and
“an authorization device for transmitting the encrypted wager information” in claim 1.

Dependent claims 2-3 are rejected based on similar reasoning and by virtue of dependency on a rejected claim.  The rejections below are interpreted in light of the 112(a) rejections stated above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The limitation “an integrated feature device” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for the device and the 

The limitation “a card reader for reading credit card information” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for “card reader 20” and the drawings only depict the card reader as part of the integrated gaming feature device;

The limitation “an encryption device for encrypting credit card information” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for “encryption device 22” and the drawings only depict the encryption device as part of the integrated gaming feature device; 

The limitation “a mechanism for selecting a wager” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for “mechanism 40 for selecting a wager” and the drawings only depict the mechanism as part of the integrated gaming feature device;

The limitation “means for choosing an amount to be wagered” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. 

The limitation “an encryption device for encrypting wager information and the amount to be wagered” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for “encryption device 70” and the drawings only depict the encryption device as part of the integrated gaming feature device;

The limitation “means for combining the encrypted wager information, the amount to be wagered, and the credit card information” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for the “means” and only states “means 80 for combining the encrypted wager information, the amount to be wagered, and the credit card information to provide encrypted wager information, such as conventional computer information processing hardware and/or software”.  The drawings only depict the “means” as part of the integrated gaming feature device; and

The limitation “an authorization device for transmitting the encrypted wager information” in claim 1 is indefinite because it is unclear what structure is associated with the limitation. The specification fails to indicate the corresponding structure for “an authorization device 90 for transmitting the encrypted wager information to a remote destination” and the drawings only depict the authorization device as part of the integrated gaming feature device.

Dependent claims 2-3 are rejected by virtue of dependency on a rejected claim.  The rejections below are interpreted in light of the 112(b) rejections stated above.    
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a device for placing a wager which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and legal obligations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.


Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-3 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: placing a wager.  The steps of: reading credit card information, encrypting credit card information read by the card reader, monitoring gaming information provided by a remote source, selecting a wager in response to the information provided by the remote source, generating wager information identifying the wager specifics in response to user input, choosing an amount to be wagered, encrypting wager information and the amount to be wagered; combining the encrypted wager information, the amount to be wagered, and the credit card information to provide encrypted wager information, and transmitting the encrypted wager information to a remote destination, when considered collectively as an ordered combination, recites the abstract idea of placing a wager.  For independent claim 1, the steps of: reading credit card information, encrypting credit card information read by the card reader, monitoring gaming information provided by a remote source, selecting a wager in response to the information provided by the remote source, generating wager information identifying the wager specifics in response to user input, choosing an amount to be wagered, encrypting wager information and the amount to be wagered; combining the encrypted wager information, the amount to be wagered, and the credit card information to provide encrypted wager information, and transmitting the encrypted wager information to a remote destination, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and legal obligations.  Placing a wager is creating a contractual agreements and a legal obligation.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “an integrated gaming feature device including a card reader, an encryption device, a monitoring device, a mechanism, means for choosing, means for combining, and an authorization device”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-3 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2 and 3, the additional limitations of: “the integrated gaming feature device including a 

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recite the additional elements of “an integrated gaming feature device including a card reader, an encryption device, a monitoring device, a mechanism, means for choosing, means for combining, and an authorization device”.  A plain reading of Figures 1, and associated descriptions in the specification in at least: pages 1-3 of the specification stating “the integrated gaming feature device 10 includes a card reader 10…an encryption device 22…, a monitoring unit 30 such as a television, personal computer, or smart phone…, mechanism 40 for selecting a wager…, means for choosing an amount to be wagered, such as a choice selecting device provided in a virtual reality headset…, an encryption device 70 for encrypting wager information and 
Dependent claims 2-3, recite similar generic computer components as the independent claims, such as “the integrated gaming feature device including a virtual reality headset and a game console”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere 

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an integrated gaming feature device including a card reader, an encryption device, a monitoring device, a mechanism, means for choosing, means for combining, and an authorization device” to perform the steps of independent claim 1 for: reading credit card information, encrypting credit card information read by the card reader, monitoring gaming information provided by a remote source, selecting a wager in response to the information provided by the remote source, generating wager information identifying the wager specifics in response to user input, choosing an amount to be wagered, encrypting wager information and the amount to be wagered; combining the encrypted wager information, the amount to be wagered, and the credit card information to provide encrypted wager information, and transmitting the encrypted wager information to a remote destination, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “monitoring gaming information provided by a remote source, transmitting the encrypted wager information to a remote destination”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “reading credit card information, and generating wager information identifying the wager specifics in response to user input”.  Furthermore, the prior art shows encryption is WURC, as Knott, author of “What is Private Key Encryption”, discloses:
	“Lets begin with encryption itself.  Encryption has been around for centuries, in fact.  Encryption is the process of transforming information into a form that is unreadable by all but those who the information is intended for.  It has long been used by the military and governments to protect communications.
	In today’s world, we use encryption to protect a variety of data, both in transit and at a source.  It is used to protect home Wi-Fi networks, mobile telephones, ATM machines and a slew of other devices and services.
	There is what’s called “public key” encryption and “private key” encryption.  A public key can be available to many, and made available to others in an online directory for example.  A private key is for your use only.”

Therefore, independent claim 1 is not patent eligible”.  
In addition, the dependent claims 2-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the integrated gaming feature device including a virtual reality headset and a game console” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-3 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0051101 to Russ et al. (hereinafter referred to as Russ).

In regards to claim 1, Russ discloses an integrated gaming feature device (gaming system 10 including a plurality of EGMs 100 in communication with each other and a central controller 40 through a remote communication link 50, para. 0054, fig. 1), the device including: a card reader for reading credit card information (EGM 100 may further include a card reader 138 that is configured to read magnetic stripe cards such as player loyalty/tracking cards, chip cards, and the like, and money may be transferred to the gaming device 

In regards to claim 2, Russ discloses an integrated gaming feature device according to claim 1, the device including a virtual reality headset (AR viewer 

In regards to claim 3, Russ discloses an integrated gaming feature device according to claim 1, the device including a game console (gaming system 10 includes a plurality of electro-mechanical gaming machines EGMs 100, paras. 0004-0060, figs. 1-5).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chase (US 10109155) teaches a computer system to implement an online poker tournament.
Walker et al. (US 7871327) teaches gaming devices with VR headsets.
Danielson et al. (US 20200151997) teaches an electronic gaming machine with a user customizable interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        1/12/2022